* Corpus Juris-Cyc References: Evidence 22CJ, section 479, p. 402, n. 14; On the question of proof of fact of partnership by admission and declarations of partner, see 20 R.C.L. 847; 4 R.C.L. Supp. 1380; 5 R.C.L. Supp. 1128; 6 R.C.L. Supp. 1237; 7 R.C.L. Supp. 691.
The court erred in admitting in evidence, over the appellant's objection, declarations made by G.T. Davis out of court, for the purpose of showing a partnership between the witness and the appellant. After a partnership is proven, the partnership may be bound by the declarations of one of the partners made within the scope of the partnership business, on the ground of his agency for the firm. That is not the case here, however. The declarations of Davis, as stated, were admitted for the purpose of showing the existence of the partnership; and this evidence must have been influential in bringing about the judgment.
Reversed and remanded.